Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 8. Decr: 1806.

Last Evening I received with heart-felt pleasure your letter of the 25th: ulto: which was the first line I had from you since my departure—It has been a long time on the road, and should have reached me sooner—
The information respecting the children was delightful—George’s reluctance at his french lesson he must overcome—No French—no Horse—I am glad John has begun seriously upon his studies—He too must learn his French, so as never to be troubled with it, when grown up—Every hour of toil now will save them precious days hereafter—
Eaton’s story about the offers made him by Burr, has now been served up in all the newspapers—Burr’s Story we have not yet heard—Eaton himself would have been wiser had he been more silent—The amount of his narrative is that he advised the President to send Burr upon an important embassy, because!!! he had discovered the said Burr to be a Traitor to his Country.
I send you some documents to read, or to dispose of as you please—Wilkinson’s letter is a curiosity, as perfectly characteristic.—Tis Don Adriano de Armado the second.
After our Snow Storm last week we have had some very cold weather—This morning my thermometer stood at 17.
We are all tolerably well at Mr: Hellen’s and Mr: Boyd’s—Little Walter is getting better—Eliza has been unwell.
The last Paragraph of your letter I do not fully understand—I will not say I can neither live with you or without you; but in this cold weather I should be very glad to live with you.
Kiss the dear-dear children for me—And Caroline too—And ever believe me your’s affectionately
John Quincy Adams.